DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Compound HT-2 as the second compound in the reply filed on 11/29/2021 is acknowledged. Because examiner required an election of a species between the compound of formula (21) and the compound of formula (22) for examination, and applicant elected the specific compound HT-2 instead of either the compound of formula (21) or the compound of formula (22), examiner tried to call applicant’s representative, Mr. Michael D. Kaminski, a number of times to confirm the election, but without success. Examination on the merits is therefore limited to a mixture wherein the second compound is the compound HT-2.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings submitted on 6/14/2021 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


    PNG
    media_image1.png
    330
    268
    media_image1.png
    Greyscale

to the end of the claim is removed and replaced by the following:

    PNG
    media_image2.png
    268
    321
    media_image2.png
    Greyscale

                         (201)				.			
Claim 16 is amended similarly.
Claims 9-14 and 22-29 are cancelled.
Allowable Subject Matter
Claims 1-8 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: OLED's wherein the compound (14A) is used as a hole-injection material in the hole-injection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/VU A NGUYEN/Primary Examiner, Art Unit 1762